Name: Commission Regulation (EEC) No 896/78 of 28 April 1978 fixing countervailing charges in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/58 Official Journal of the European Communities 29 . 4. 78 COMMISSION REGULATION (EEC) No 896/78 of 28 April 1978 fixing countervailing charges in the wine sector do not apply free-at-Community-frontier or to a product corresponding to the one whose guide price was taken into account for fixing the reference price ; Whereas the countervailing charge for a product must be fixed per degree/hi or per hi according to whether the reference price for that product is fixed per degree/hi or per hi ; Whereas, in accordance with Article 4 (2) of Regula ­ tion (EEC) No 1019/70, the countervailing charge is altered when an appreciable variation in the free ­ at-frontier offer price is recorded ; Whereas Regulation (EEC) No 3070/76 of 15 December 1976 fixing countervailing charges in the wine sector (7), should be repealed ; Whereas it follows from applying these rules to the information at present available to the Commission that the countervailing charge should be fixed as stated below ; Whereas the Management Committee for wine has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ( J ), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Article 9 (6) thereof, Whereas pursuant to Article 9 (3) of Regulation (EEC) No 816/70 a countervailing charge must be levied on imported products when the free-at-frontier offer price for those products plus customs duties is lower than their reference price ; whereas the countervailing charge is equal to the difference between the refer ­ ence price and the free-at-frontier offer price plus customs duties ; Whereas Commission Regulation (EEC) No 2753/77 of 1 5 December 1 977 (3), as last amended by Regula ­ tion (EEC) No 687/78 (4), fixed the reference prices for the period 15 December 1977 to 15 December 1978 ; Whereas, in respect of each product for which a refer ­ ence price is fixed, a free-at-frontier offer price for all imports is determined on the basis of all the available information ; whereas the nature of that information is specified in Article 1 ( 1 ), (2) and (3) of Commission Regulation (EEC) No 1019/70 of 29 May 1970 on detailed rules for establishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector (5), as last amended by Regulation (EEC) No 3059/76 (6) ; Whereas, in accordance with Articles 1 and 3 of Regu ­ lation (EEC) No 1019/70, free-at-frontier offer prices must be established on the basis of the most advan ­ tageous purchasing possibilities for the products in question ; whereas in establishing these prices no account is to be taken of information concerning supplies which have no economic effect on the market, in particular owing to the small quantities involved ; Whereas, in accordance with Article 2 of Regulation (EEC) No 1019/70, the prices must be adjusted if they HAS ADOPTED THIS REGULATION : Article 1 1 . The countervailing charges applicable in the wine sector shall be as shown in the Annex hereto. The provisions of this Regulation shall not apply to liqueur wines (subheading ex 22.05 C, second indent, 'others') shown to have been dispatched from the third country in question before the date on which this Regulation took effect . 2 . Regulation (EEC) No 3070/76 is hereby repealed . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1978 . (&gt;) OJ No L 99, 5 . 5 . 1970, p. 1 . (2 ) OJ No L 303, 28 . 11 . 1977, p. 1 . (3 ) OJ No L 318 , 13 . 12. 1977, p . 24. (4) OJ No L 93, 7 . 4. 1978 , p. 13 . (5) OJ No L 118 , 1 . 6 . 1970, p . 13 . ( «) OJ No L 345, 15 . 12. 1976, p. 11 . ( 7) OJ No L 346, 16 . 12. 1976, p . 15 . 29 . 4 . 78 Official Journal of the European Communities No L 117/59 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1978 . For the Commission Finn GUNDELACH Vice-President No L 117/60 Official Journal of the European Communities 29 . 4. 78 ANNEX CCT heading No Description Rate of countervailing charge ex 20.07 A I and B I 0.19 u.a./potential alcoholic strength/hi ( J ) 0.21 u.a./potential alcoholic strength/hi (') 0.22 u.a./actual alcoholic strength/hi Grape juices (including grape must), whether concentrated or not, with an added sugar content of 30 % or less by weight :  White  Other Red and rose wine White wine :  Presented under the varietal name Riesling or Sylvaner  Other ex 22.05 C ex 22.05 C 0 u.a./hl (2 ) 0-20 u.a./actual alcoholic strength/hi ex 22.05 C Grape must with fermentation arrested by the addition of alcohol , within the meaning of Addi ­ tional Note 4 (a) to Chapter 22 of the Common Customs Tariff 0 u.a./total alcoholic strength/hi ex 22.05 C Wine fortified for distillation, within the meaning of Additional Note 4 (b) to Chapter 22 of the Common Customs Tariff 0 u.a./actual alcoholic strength/hi ex 22.05 C Liqueur wine, within the meaning of Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff :  Intended for processing, under customs control or administrative control with equiva ­ lent guarantee, into products other than those falling within heading No 22.05 of the Common Customs Tariff  Other 0 u.a./hl 14 u.a./hl (') For Greek products accompanied by a movement certificate A G I, the countervailing charge only applies to grape must to the exclusion of grape juice . (2 ) To qualify for exemption from the countervailing charge, the V I 1 document must include express mention of the word 'Riesling' or 'Sylvaner'.